Case: 2:20-cv-04797-MHW-KAJ Doc #: 18 Filed: 07/26/21 Page: 1 of 1 PAGEID #: 1456



                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 Keith McMannis,

       Plaintiff,                                    Case No. 2:20-cv-4797

       V.                                            Judge Michael H. Watson

 Commissioner of Social Security,                    Magistrate Judge Jolson

       Defendant.


                                       ORDER


       On July 8, 2021, Magistrate Judge Joison issued a Report and

 Recommendation ("R&R") recommending the Court reverse the decision of the

 Commissioner of Social Security denying Plaintiff benefits and remand for further

 administrative proceedings. R&R, ECF No. 17. The R&R notified the parties of

 their right to object to the same and that a failure to object would amount to a

 waiver of the right to de novo review by the Undersigned as well as a waiver of

 the right to appeal a decision by the Undersigned adopting the R&R. Id. at 12.

 The deadline for objecting has passed, and no objections were filed.

 Accordingly, the Court ADOPTS the R&R, REVERSES the Commissioner's

 decision, and REMANDS this case to the Commissioner and Administrative Law

 Judge under Sentence Four of § 405(g).

       IT IS SO ORDERED.



                                         IICHAEL H. WATSON,JUDGE
                                        UNITED STATES DISTRICT COURT
